     Case 1:19-cr-02032-SMJ      ECF No. 210         filed 09/24/20   PageID.1615 Page 1 of 4




 1                 John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for James D. Cloud


4

 5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                   Honorable Salvador Mendoza, Jr.


10   United States of America,                          No. 1:19-CR-2032-SMJ-1

11                          Plaintiff,                  Updated Exhibit List for
                                                        September 29, 2020
12         v.                                           Eyewitness ID Hearing

13   James Dean Cloud,

14                          Defendant.

15

16

17

18

19
     Case 1:19-cr-02032-SMJ      ECF No. 210     filed 09/24/20   PageID.1616 Page 2 of 4




 1         On June 17, 2020, James Cloud submitted an exhibit list for the June 23, 2020

2    eyewitness ID hearing. 1 Since that time, the Court reset the hearing and will

 3   consider two additional motions. 2 Given these updates, an amended exhibit list is

4    necessary:

 5         #                                     Description

6        1000      Line-Up 5033 (James Cloud)
 7
         1001      YCSO – Line-Up Instructions for J.V.
8
         1002      YCSO – Eyewitness ID Policy
9
         1003      Screenshot from Text Exchange Between FBI Special Agent
10                 Ronald T. Ribail and J.V.

         1004      SA Ribail’s 302 Report Documenting Line-Up with J.V.
11
         1005      SA Ribail’s 302 Report Documenting Follow-Up with J.V. on
12
                   Facebook Search
13       1006      James Cloud Wanted Poster

14       1007      James Cloud’s Booking Photo – 06.10.2019

15       1008      James Cloud Side-by-Side Photos

16       1009      January 6, 2017 Memo from Deputy Attorney General Sally Yates
                   to All Law Enforcement Heads
17

18
     1ECF No. 173.
     2See ECF No. 185 (Motion in Limine Re: Lindell LaFollette’s False Memory); ECF No. 186
19
     (Motion to Exclude E.Z.’s Unreliable ID).
                                           Updated Exhibit List
                                                  –1–
     Case 1:19-cr-02032-SMJ     ECF No. 210    filed 09/24/20   PageID.1617 Page 3 of 4




 1         #                                   Description

2        1010      October 1999 – Department of Justice – Eyewitness Evidence – A
                   Guide for Law Enforcement
 3
         1011      FBI Eyewitness ID Policy Implementation Guide – 11.26.2013
4
         1012      FBI Eyewitness ID Policy Implementation Guide – 06.09.2019
 5
         1013      Line-Up 5032 (Donovan Cloud)
6
         1014      Line-Up 5034 (Morris Jackson)
 7
         1015      Line-Up 5035 (Natasha Jackson)
8
         1016      SA Ribail’s 302 Report Documenting Line-Up with L.L.
9
         1017      YCSO Line-Up Instructions for Lindell LaFollette
10

11       1018      SA Ribail’s 302 Report Documenting Follow-Up Interview with
                   Lindell LaFollette – Saw James Cloud in the News
12       1019      Line-Up 5038 (James Cloud) – Used for E.Z.
13
         1020      Line-Up 5039 (Donovan Cloud) – Used for E.Z.
14
         1021      Line-Up 5040 (Morris Jackson) – Used for E.Z.
15
         1022      Photo – F-250
16

17   James Cloud reserves the right to amend this witness list in the interests of justice.
18

19

                                       Updated Exhibit List
                                              –2–
     Case 1:19-cr-02032-SMJ    ECF No. 210    filed 09/24/20   PageID.1618 Page 4 of 4




 1   Dated: September 24, 2020

2                                    Federal Defenders of Eastern Washington & Idaho
                                     Attorneys for James D. Cloud
 3
                                     s/ John B. McEntire, IV
4                                    John B. McEntire, IV, WSBA #39469
                                     10 North Post Street, Suite 700
 5                                   Spokane, Washington 99201
                                     509.624.7606
6                                    jay_mcentire@fd.org

 7
                                     Service Certificate
8
          I certify that on September 24, 2020, I electronically filed the foregoing
9
     with the Clerk of the Court using the CM/ECF System, which will notify
10
     Assistant United States Attorneys: Tom Hanlon and Richard Burson.
11
                                             s/ John B. McEntire IV
12                                           John B. McEntire, IV, WSBA #39469
                                             10 North Post Street, Suite 700
13                                           Spokane, Washington 99201
                                             509.624.7606
14                                           jay_mcentire@fd.org

15

16

17

18

19

                                      Updated Exhibit List
                                             –3–
